Title: To Thomas Jefferson from Abraham Baldwin, 14 January 1807
From: Baldwin, Abraham
To: Jefferson, Thomas


                        
                            
                        sir,
                            
                            City of Washington 14th. January 1807.
                        
                        We herewith transmit a copy of a concurred resolution, which on the sixth of last month unanimously passed
                            both branches of the Legislature of the State, we have the honor to represent. 
                  We are respectfully. Your Obt. Svts.
                        
                            Abr Baldwin
                            
                            Jno. Milledge
                            
                            D Meriwether
                            
                            Peter Early
                            
                            D. Smelt.
                            
                        
                    